DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to applicant’s filing dated 04/30/2021. Claims 1, 9 and 12 are currently amended. Claim 2 has been canceled. Claims 1 and 3-12 are currently pending.

Response to Arguments/Amendments
3.	Applicant’s arguments and remarks filed on 04/30/2021, with respect to the previous rejections under 35 U.S.C. 112b has been fully considered. Applicant has amended claim 1, thereby rendering previous rejection moot.
4.	Applicant’s arguments and remarks filed on 04/30/2021, with respect to the previous rejections under 35 U.S.C. 101 has been fully considered. Applicant has amended claim 1, thereby rendering previous rejection moot.
5.	Applicant’s arguments and remarks filed on 04/30/2021, with respect to the previous rejections under 35 U.S.C. 102(a)(1) has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Burgdorf  et al., US 20030109939 A1, and in view of Nomura et al., US 2018032044 A1.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 1 and 9-12  are rejected under 35 U.S.C. 103 as being unpatentable over Burgdorf  et al., US 20030109939 A1, in view of Nomura et al., US 20180329044 A1, hereinafter referred to as Burgdorf.
Regarding claim 1, Burgdorf discloses a method for operating a safety system of a motor vehicle, comprising: 
detecting a measured temperature in a vicinity of a measuring sensor of the safety system using a temperature sensor of the sensor device (When vehicle standstill is detected, the temperature of the sensor module and the yaw rate is measured. These values are associated with one of the temperature classes stored in the non-volatile memory – See at least ¶61 and 62); 
determining an intrinsic heat of the measuring sensor generated by operation of the measuring sensors using the control device of the safety system (In a method of determining a corrected sensor signal in accordance with a sensed temperature in a sensor module of a vehicle, wherein at least one sensor, preferably at least two sensors, sensing the movement of the vehicle and at least one temperature sensor are provided, a deviation from the zero point of the sensor signal is determined in a calibration mode at a predetermined temperature – See at least ¶17).

Burgdorf fails to explicitly disclose measuring sensor being configured to generate an output signal indicative of whether the motor vehicle is in a collision, correcting the measured temperature as a function of the determined intrinsic heat using the control device and adjusting the output signal of the measuring sensor based on the corrected measured temperature.
However, Nomura teaches:
measuring sensor being configured to generate an output signal indicative of whether the motor vehicle is in a collision (The alert apparatus outputs an alert message, an alert sound, or the like in accordance with a control instruction from the ECU 20, to alert the driver of the risk of a collision – See at least ¶27);
correcting the measured temperature as a function of the determined intrinsic heat using the control device (The apparatus further includes a temperature detecting unit (13) and a correcting unit. The temperature detecting unit detects a temperature of the ultrasonic sensor. The correcting unit corrects at least one of a reception sensitivity for the received waves received by the ultrasonic sensor and a transmission intensity for the transmitted waves from the ultrasonic sensor based on a detected value of the temperature of the ultrasonic sensor detected by the temperature detecting unit – See at least ¶6. ECU 20 performs driving support control on the subject vehicle 50 based on the object detection result – See at least ¶45); and 
adjusting the output signal of the measuring sensor based on the corrected measured temperature (An alternative method may be to correct the transmission intensity by adjusting the power of the transmitted waves of the ultrasonic sensor 10 based on the sensor temperature. Another example of alternative method is to adjust the power of the transmitted waves of the ultrasonic sensor 10 by varying at least one of current, voltage, and pulse number when the piezoelectric element 11b is vibrated, based on the sensor temperature – See at least ¶66).
Burgdorf discloses a sensor module which permit accurately determining a sensor signal over the entire working scope of a sensor sensing the movement of a vehicle. Nomura teaches an inertia sensor unit which is capable of correcting the temperature dependency of the output signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burgdorf and include the feature of measuring sensor being configured to generate an output signal indicative of whether the motor vehicle is in a collision, correcting the measured temperature as a function of the determined intrinsic heat using the control device and adjusting the output signal of the measuring sensor based on the corrected measured temperature, as taught by Nomura, to increase the safety of the vehicle and especially the vehicle occupants.

Regarding claim 9, Burgdorf discloses a control device, for operating a safety system of a motor vehicle, comprising: 
a sensor device with a measuring sensor configured to detect a collision of the motor vehicles (A vehicle condition variable, preferably vehicle standstill, is sent from a driving dynamics controller to the sensor module by way of a serial data bus  - See at least ¶9); and 
a temperature sensor, wherein the control device is configured to: 
detecting a measured temperature in a vicinity of a measuring sensor of the safety system using a temperature sensor of the sensor device (When vehicle standstill is detected, the temperature of the sensor module and the yaw rate is measured. These values are associated with one of the temperature classes stored in the non-volatile memory – See at least ¶61 and 62); 
determining an intrinsic heat of the measuring sensor generated by operation of the measuring sensors using the control device of the safety system (In a method of determining a corrected sensor signal in accordance with a sensed temperature in a sensor module of a vehicle, wherein at least one sensor, preferably at least two sensors, sensing the movement of the vehicle and at least one temperature sensor are provided, a deviation from the zero point of the sensor signal is determined in a calibration mode at a predetermined temperature – See at least ¶17).

Burgdorf fails to explicitly disclose measuring sensor being configured to generate an output signal indicative of whether the motor vehicle is in a collision, correcting the measured temperature as a function of the determined intrinsic heat 
However, Nomura teaches:
measuring sensor being configured to generate an output signal indicative of whether the motor vehicle is in a collision (The alert apparatus outputs an alert message, an alert sound, or the like in accordance with a control instruction from the ECU 20, to alert the driver of the risk of a collision – See at least ¶27);
correcting the measured temperature as a function of the determined intrinsic heat using the control device (The apparatus further includes a temperature detecting unit (13) and a correcting unit. The temperature detecting unit detects a temperature of the ultrasonic sensor. The correcting unit corrects at least one of a reception sensitivity for the received waves received by the ultrasonic sensor and a transmission intensity for the transmitted waves from the ultrasonic sensor based on a detected value of the temperature of the ultrasonic sensor detected by the temperature detecting unit – See at least ¶6. ECU 20 performs driving support control on the subject vehicle 50 based on the object detection result – See at least ¶45); and 
adjusting the output signal of the measuring sensor based on the corrected measured temperature (An alternative method may be to correct the transmission intensity by adjusting the power of the transmitted waves of the ultrasonic sensor 10 based on the sensor temperature. Another example of alternative method is to adjust the power of the transmitted waves of the ultrasonic sensor 10 by varying at least one of current, voltage, and pulse number when the piezoelectric element 11b is vibrated, based on the sensor temperature – See at least ¶66).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burgdorf and include the feature of measuring sensor being configured to generate an output signal indicative of whether the motor vehicle is in a collision, correcting the measured temperature as a function of the determined intrinsic heat using the control device and adjusting the output signal of the measuring sensor based on the corrected measured temperature, as taught by Nomura, to increase the safety of the vehicle and especially the vehicle occupants.

Regarding claim 10, Burgdorf discloses wherein a computer program, under normal conditions of use, is configured to carry out all steps of the method (a signal processing unit and a digital output with a serial interface for a data bus is provided – See at least ¶20).

Regarding claim 11, Burgdorf discloses wherein a machine readable storage medium stores the computer program (In addition, the sensor module has a non-volatile memory for storing a table of correction values which is established according to the method of the present invention – See at least ¶20).

Regarding claim 12, Burgdorf discloses a safety system for a motor vehicle, comprising: 
an activatable safety device, and a sensor device including: 
a measuring sensor configured to detect a collision of the motor vehicle (A vehicle condition variable, preferably vehicle standstill, is sent from a driving dynamics controller to the sensor module by way of a serial data bus  - See at least ¶9), and 
a temperature sensor, wherein the activatable safety device is configured to: 
detecting a measured temperature in a vicinity of a measuring sensor of the safety system using a temperature sensor of the sensor device (When vehicle standstill is detected, the temperature of the sensor module and the yaw rate is measured. These values are associated with one of the temperature classes stored in the non-volatile memory – See at least ¶61 and 62); 
determining an intrinsic heat of the measuring sensor generated by operation of the measuring sensors using the control device of the safety system (In a method of determining a corrected sensor signal in accordance with a sensed temperature in a sensor module of a vehicle, wherein at least one sensor, preferably at least two sensors, sensing the movement of the vehicle and at least one temperature sensor are provided, a deviation from the zero point of the sensor signal is determined in a calibration mode at a predetermined temperature – See at least ¶17).

Burgdorf fails to explicitly disclose measuring sensor being configured to generate an output signal indicative of whether the motor vehicle is in a collision, correcting the measured temperature as a function of the determined intrinsic heat 
However, Nomura teaches:
measuring sensor being configured to generate an output signal indicative of whether the motor vehicle is in a collision (The alert apparatus outputs an alert message, an alert sound, or the like in accordance with a control instruction from the ECU 20, to alert the driver of the risk of a collision – See at least ¶27);
correcting the measured temperature as a function of the determined intrinsic heat using the control device (The apparatus further includes a temperature detecting unit (13) and a correcting unit. The temperature detecting unit detects a temperature of the ultrasonic sensor. The correcting unit corrects at least one of a reception sensitivity for the received waves received by the ultrasonic sensor and a transmission intensity for the transmitted waves from the ultrasonic sensor based on a detected value of the temperature of the ultrasonic sensor detected by the temperature detecting unit – See at least ¶6. ECU 20 performs driving support control on the subject vehicle 50 based on the object detection result – See at least ¶45); and 
adjusting the output signal of the measuring sensor based on the corrected measured temperature (An alternative method may be to correct the transmission intensity by adjusting the power of the transmitted waves of the ultrasonic sensor 10 based on the sensor temperature. Another example of alternative method is to adjust the power of the transmitted waves of the ultrasonic sensor 10 by varying at least one of current, voltage, and pulse number when the piezoelectric element 11b is vibrated, based on the sensor temperature – See at least ¶66).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burgdorf and include the feature of measuring sensor being configured to generate an output signal indicative of whether the motor vehicle is in a collision, correcting the measured temperature as a function of the determined intrinsic heat using the control device and adjusting the output signal of the measuring sensor based on the corrected measured temperature, as taught by Nomura, to increase the safety of the vehicle and especially the vehicle occupants.


8.	Claim 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Burgdorf  et al., US 20030109939 A1, in view of Nomura et al., US 20180329044 A1, as applied to claim 1 above and further in view of Saito et al., US 20050183501 A1, hereinafter referred to as Burgdorf, Nomura and Saito, respectively.
Regarding claim 3, the combination of Burgdorf and Nomura fails to explicitly disclose determining the intrinsic heat as a function of an electrical operating voltage of the measuring sensor.
However, Saito teaches determining the intrinsic heat as a function of an electrical operating voltage of the measuring sensor (The temperature sensor elements 5a and 5b detect the temperature of the angular velocity sensing element part 3a and the temperature of the signal processing part 3b, respectively, to output electric voltage corresponding to the detected temperature, as an analog signal – See at least ¶34).
Burgdorf discloses a sensor module which permit accurately determining a sensor signal over the entire working scope of a sensor sensing the movement of a vehicle. Nomura teaches an inertia sensor unit which is capable of correcting the temperature dependency of the output signals. Saito teaches an inertia sensor unit which is capable of correcting the temperature dependency of the output signals with a high accuracy to detect exact inertial force.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Burgdorf and Nomura and include the feature of determining the intrinsic heat as a function of an electrical operating voltage of the measuring sensor, as taught by Saito, to increase the safety of the vehicle and especially the vehicle occupants.

Regarding claim 4, the combination of Burgdorf and Nomura fails to explicitly disclose determining the intrinsic heat as a function of an electrical operating current of the measuring sensor.
However, Saito teaches determining the intrinsic heat as a function of an electrical operating current of the measuring sensor (The temperature sensor elements 5a and 5b detect the temperature of the angular velocity sensing element part 3a and the temperature of the signal processing part 3b, respectively, to output electric voltage corresponding to the detected temperature, as an analog signal – See at least ¶34).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Burgdorf and Nomura and include the feature of determining the intrinsic heat as a function of an electrical operating current of the measuring sensor, as taught by Saito, to increase the safety of the vehicle and especially the vehicle occupants.

Regarding claim 5, the combination of Burgdorf and Nomura fails to explicitly disclose determining the intrinsic heat as a function of a communication system and/or protocol by which the measuring sensor is operated.
However, Saito discloses determining the intrinsic heat as a function of a communication system and/or protocol by which the measuring sensor is operated (Moreover, in addition to the above, the inertia sensor unit of the example of the present invention has the communication element 6 for transmitting and receiving the output signals (acceleration, a rate value, of the microcomputer 1 having an A/D converter and the control signal to the microcomputer 1 having an A/D converter through in the car [LAN], and the microcomputer 1 having an A/D converter has the controller for controlling the communication element 6 and the like – See at least ¶38).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Burgdorf and Nomura and include the feature of determining the intrinsic heat as a function of a communication system and/or protocol by which the measuring sensor is operated, as taught by Saito, to increase the safety of the vehicle and especially the vehicle occupants.

Regarding claim 6, the combination of Burgdorf and Nomura fails to explicitly disclose determining the intrinsic heat as a function of a housing of the respective measuring sensor.
However, Saito teaches determining the intrinsic heat as a function of a housing of the respective measuring sensor (An inertia sensor unit having a detecting element, a signal processor being constituted as an element separate from the detecting element – See at least abstract).
Burgdorf discloses a sensor module which permit accurately determining a sensor signal over the entire working scope of a sensor sensing the movement of a vehicle. Nomura teaches an inertia sensor unit which is capable of correcting the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Burgdorf and Nomura and include the feature of determining the intrinsic heat as a function of a housing of the respective measuring sensor, as taught by Saito, to increase the safety of the vehicle and especially the vehicle occupants.

Regarding claim 7, the combination of Burgdorf and Nomura fails to explicitly disclose determining the intrinsic heat as a function of a sensor type of the measuring sensor.
However, Saito teaches determining the intrinsic heat as a function of a sensor type of the measuring sensor (An inertia sensor unit having a detecting element, a signal processor being constituted as an element separate from the detecting element – See at least abstract).
Burgdorf discloses a sensor module which permit accurately determining a sensor signal over the entire working scope of a sensor sensing the movement of a vehicle. Nomura teaches an inertia sensor unit which is capable of correcting the temperature dependency of the output signals. Saito teaches an inertia sensor unit which is capable of correcting the temperature dependency of the output signals with a high accuracy to detect exact inertial force.


Regarding claim 8, the combination of Burgdorf and Nomura fails to explicitly disclose transmitting the corrected output signal and/or the current temperature value and the determined intrinsic heat to a control device, of the safety system.
However, Saito teaches transmitting the corrected output signal and/or the current temperature value and the determined intrinsic heat to a control device, of the safety system (Inertia sensor unit of the example of the present invention has the communication element (LAN transceiver) 6 for transmitting and receiving the output signals (acceleration, a rate value (angular velocity), failure-diagnosis information on a sensor, etc.) of the microcomputer 1 having an A/D converter and the control signal to the microcomputer 1 having an A/D converter through in the car – See at least ¶38).
Burgdorf discloses a sensor module which permit accurately determining a sensor signal over the entire working scope of a sensor sensing the movement of a vehicle. Nomura teaches an inertia sensor unit which is capable of correcting the temperature dependency of the output signals. Saito teaches an inertia sensor unit which is capable of correcting the temperature dependency of the output signals with a high accuracy to detect exact inertial force.
.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M.K./Examiner, Art Unit 3662                  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662